DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 6/23/20 and 2/25/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
“Error! Reference source not found” in paragraph 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shao (US 20200178263 A1).
Regarding claim 1, Shao discloses:
“A method, comprising: determining, by a processor of an apparatus,” ([para 0028]: “According to a third aspect, a communications apparatus is provided. The communications apparatus may be a terminal device, or may be a chip disposed in the terminal device. The communications apparatus includes a processor and a memory…”)
“whether a latency requirement of a service is less than a threshold value; using, by the processor, a first processing time capability to perform a transmission in an event that the latency requirement of the service is not less than the threshold value;” ([para 0134]: “…or if the first latency requirement is greater than the first time threshold, it may be considered that the information carried on the PUSCH is information about a service that is not urgent, and the channel priority of the PUSCH is lower than the channel priority of the PRACH.”)
“using, by the processor, a second processing time capability to perform the transmission in an event that the latency requirement of the service is less than the threshold value; and” ([para 0134]: “The first latency requirement of the PUSCH is compared with the first time threshold, and if the first latency requirement is less than or equal to the first time threshold, it may be considered that the information carried on the PUSCH is information about an urgent service, and the channel priority of the PUSCH is higher than or equal to the channel priority of the PRACH…”)
“applying, by the processor, a scheduling restriction to perform the transmission when using the second processing time capability.” ([para 0102]: “The terminal device sets a first transmit power for a first uplink channel based on a channel priority of the first uplink channel and a channel priority of a first physical random access channel PRACH, where the first uplink channel includes at least one of a physical uplink shared channel PUSCH and a physical uplink control channel PUCCH, a first time domain resource on which the first uplink channel is located and a second time domain resource on which the first PRACH is located overlap, the channel priority of the first uplink channel is higher than or equal to the channel priority of the first PRACH, and the first transmit power is greater than 0.” ; [para 0110]: “It may be understood that if there is a power of the first available power value remaining, but the power is less than the required power of the first PRACH, the terminal device may alternatively give up sending the first PRACH. As shown in FIG. 8, if there is no power of the first available power value remaining, the terminal device gives up sending the first PRACH, or sets the second transmit power to 0.”)
Regarding claim 10, Shao discloses all the features of the parent claim. 
Shao further discloses “wherein the service comprises a ultra-reliable and low latency communications (URLLC) service or an enhanced URLLC (eURLLC) service.” ([para 0120]: “A resource of grant-free transmission is preconfigured by the network device, and the grant-free PUSCH transmission may be used to transmit a service that requires high reliability and a low latency, such as a URLLC service, or may be used for a service of another type.”)
Regarding claim 11, Shao discloses:
“An apparatus, comprising: a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising:” ([para 0028]: “According to a third aspect, a communications apparatus is provided. The communications apparatus may be a terminal device, or may be a chip disposed in the terminal device. The communications apparatus includes a processor and a memory…”)
“determining whether a latency requirement of a service is less than a threshold value; using a first processing time capability to perform a transmission in an event that the latency requirement of the service is not less than the threshold value;” ([para 0134]: “…or if the first latency requirement is greater than the first time threshold, it may be considered that the information carried on the PUSCH is information about a service that is not urgent, and the channel priority of the PUSCH is lower than the channel priority of the PRACH.”)
“using a second processing time capability to perform the transmission in an event that the latency requirement of the service is less than the threshold value; and” ([para 0134]: “The first latency requirement of the PUSCH is compared with the first time threshold, and if the first latency requirement is less than or equal to the first time threshold, it may be considered that the information carried on the PUSCH is information about an urgent service, and the channel priority of the PUSCH is higher than or equal to the channel priority of the PRACH…”)
“applying a scheduling restriction to perform the transmission when using the second processing time capability.” ([para 0102]: “The terminal device sets a first transmit power for a first uplink channel based on a channel priority of the first uplink channel and a channel priority of a first physical random access channel PRACH, where the first uplink channel includes at least one of a physical uplink shared channel PUSCH and a physical uplink control channel PUCCH, a first time domain resource on which the first uplink channel is located and a second time domain resource on which the first PRACH is located overlap, the channel priority of the first uplink channel is higher than or equal to the channel priority of the first PRACH, and the first transmit power is greater than 0.” ; [para 0110]: “It may be understood that if there is a power of the first available power value remaining, but the power is less than the required power of the first PRACH, the terminal device may alternatively give up sending the first PRACH. As shown in FIG. 8, if there is no power of the first available power value remaining, the terminal device gives up sending the first PRACH, or sets the second transmit power to 0.”)
Regarding claim 20, Shao discloses all the features of the parent claim. 
Shao further discloses “wherein the service comprises a ultra-reliable and low latency communications (URLLC) service or an enhanced URLLC (eURLLC) service.” ([para 0120]: “A resource of grant-free transmission is preconfigured by the network device, and the grant-free PUSCH transmission may be used to transmit a service that requires high reliability and a low latency, such as a URLLC service, or may be used for a service of another type.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Yi (US 20170272221 A1).
Regarding claim 2, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises a restricted range of transport block size (TBS) values, or an upper-bound on a TBS or a data rate.”
However, Yi discloses the missing feature “wherein the scheduling restriction comprises a restricted range of transport block size (TBS) values, or an upper-bound on a TBS or a data rate” ([para 0089]: “If the network wants to schedule maximum TBS, the network may ensure that the inter-arrival time is equal or larger than the processing latency of the UE. If the network wants to schedule more frequently, it should reduce the TBS so that the maximum amount of data that a UE needs to process should not exceed maximum TBS in the processing latency capability.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Yi, to modify the scheduling restriction as disclosed by Shao, to be an upper bound on a TBS as disclosed by Yi. The motivation for utilizing an upper bound on the TBS as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Yi to obtain the invention as specified in the instant claim.
Regarding claim 12, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises a restricted range of transport block size (TBS) values, or an upper-bound on a TBS or a data rate.”
However, Yi discloses the missing feature “wherein the scheduling restriction comprises a restricted range of transport block size (TBS) values, or an upper-bound on a TBS or a data rate” ([para 0089]: “If the network wants to schedule maximum TBS, the network may ensure that the inter-arrival time is equal or larger than the processing latency of the UE. If the network wants to schedule more frequently, it should reduce the TBS so that the maximum amount of data that a UE needs to process should not exceed maximum TBS in the processing latency capability.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Yi, to modify the scheduling restriction as disclosed by Shao, to be an upper bound on a TBS as disclosed by Yi. The motivation for utilizing an upper bound on the TBS as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Yi to obtain the invention as specified in the instant claim.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Azizi (US 20190364492 A1).
Regarding claim 3, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises a restricted maximum bandwidth (BW) size.”
However, Azizi discloses the missing feature “wherein the scheduling restriction comprises a restricted maximum bandwidth (BW) size.” ([para 0755]: “As shown in data grid 5202 of FIG. 52, network access node 1510 may delay data for a low priority data bearer to later time slots that have sufficient bandwidth headroom, e.g., that have enough remaining bandwidth capacity relative to the limit to fit low priority data from the time slots that exceed the bandwidth limit. As the low priority data bearer may have lower latency requirements, network access node 1510 may be able to delay the low priority data for several time slots while still meeting the latency requirements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Azizi, to modify the scheduling restriction as disclosed by Shao, to be a maximum bandwidth as disclosed by Azizi. The motivation for utilizing a maximum bandwidth as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Azizi to obtain the invention as specified in the instant claim.
Regarding claim 13, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises a restricted maximum bandwidth (BW) size.”
However, Azizi discloses the missing feature “wherein the scheduling restriction comprises a restricted maximum bandwidth (BW) size.” ([para 0755]: “As shown in data grid 5202 of FIG. 52, network access node 1510 may delay data for a low priority data bearer to later time slots that have sufficient bandwidth headroom, e.g., that have enough remaining bandwidth capacity relative to the limit to fit low priority data from the time slots that exceed the bandwidth limit. As the low priority data bearer may have lower latency requirements, network access node 1510 may be able to delay the low priority data for several time slots while still meeting the latency requirements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Azizi, to modify the scheduling restriction as disclosed by Shao, to be a maximum bandwidth as disclosed by Azizi. The motivation for utilizing a maximum bandwidth as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Azizi to obtain the invention as specified in the instant claim.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Sun (US 20180287745 A1).
Regarding claim 4, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.”
However, Sun discloses the missing feature “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.” ([para 0076]: “However in order to communicate delay sensitive URLLC data the base station may puncture/preempt some resources carrying eMBB data CBGs to carry the URLLC data. For example, referring to FIGS. 4, 5, 7 and 8, the base station 402 may transmit a TB including the set of CBGs 0-11, where the CBGs 5-7 (e.g., first subset) occupy resources that are at least partially punctured (e.g., for carrying URLLC data), while the CBGs 0-4 and 8-11 (second subset) occupy non-punctured resources.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Sun, to modify the scheduling restriction as disclosed by Shao, to be cancelling CBG transmissions as disclosed by Sun. The motivation for cancelling CBG transmissions as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Sun to obtain the invention as specified in the instant claim.
Regarding claim 14, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.”
However, Sun discloses the missing feature “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.” ([para 0076]: “However in order to communicate delay sensitive URLLC data the base station may puncture/preempt some resources carrying eMBB data CBGs to carry the URLLC data. For example, referring to FIGS. 4, 5, 7 and 8, the base station 402 may transmit a TB including the set of CBGs 0-11, where the CBGs 5-7 (e.g., first subset) occupy resources that are at least partially punctured (e.g., for carrying URLLC data), while the CBGs 0-4 and 8-11 (second subset) occupy non-punctured resources.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Sun, to modify the scheduling restriction as disclosed by Shao, to be cancelling CBG transmissions as disclosed by Sun. The motivation for cancelling CBG transmissions as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Sun to obtain the invention as specified in the instant claim.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Cheng (US 20200205150 A1).
Regarding claim 5, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.”
Cheng discloses the missing feature “wherein the scheduling restriction comprises restricting a hybrid automatic repeat request-acknowledgement (HARQ) feedback to a specific physical uplink control channel (PUCCH) format.” ([para 0025]: “In another implementation of the second aspect, the PUCCH includes hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for a received physical downlink shared channel (PDSCH) associated with the CORESET.” ; [para 0051]: “Some of the present implementations may extend the PUCCH repetition to short PUCCH format, such as PUCCH format 0 and PUCCH format 2, to fulfill the reliability and latency requirements at the same time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Cheng, to modify the scheduling restriction as disclosed by Shao, to be using select PUCCH formats as disclosed by Cheng. The motivation for using select PUCCH formats as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Cheng to obtain the invention as specified in the instant claim.
Regarding claim 15, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of a code block group (CBG) transmission or a hybrid automatic repeat request-acknowledgement (HARQ) codebook.”
However, Cheng discloses the missing feature “wherein the scheduling restriction comprises restricting a hybrid automatic repeat request-acknowledgement (HARQ) feedback to a specific physical uplink control channel (PUCCH) format.” ([para 0025]: “In another implementation of the second aspect, the PUCCH includes hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for a received physical downlink shared channel (PDSCH) associated with the CORESET.” ; [para 0051]: “Some of the present implementations may extend the PUCCH repetition to short PUCCH format, such as PUCCH format 0 and PUCCH format 2, to fulfill the reliability and latency requirements at the same time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Cheng, to modify the scheduling restriction as disclosed by Shao, to be using select PUCCH formats as disclosed by Cheng. The motivation for using select PUCCH formats as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Cheng to obtain the invention as specified in the instant claim.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Papasakellariou (US 20200205150 A1).
Regarding claim 6, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling multiplexing of a hybrid automatic repeat request-acknowledgement (HARQ) feedback and other uplink control information (UCI).”
However, Papasakellariou discloses the missing feature “wherein the scheduling restriction comprises cancelling multiplexing of a hybrid automatic repeat request-acknowledgement (HARQ) feedback and other uplink control information (UCI).” ([para 0107]: “Having a single UCI type and not multiplexing other UCI types in a PUCCH transmission, when corresponding PUCCH transmissions that would include the UCI types overlap in time, avoids having to increase a number of PUCCH repetitions to accommodate a larger UCI payload and therefore reduces a reception latency for the single UCI type at the expense of the UE dropping transmission of the other UCI types.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Papasakellariou, to modify the scheduling restriction as disclosed by Shao, to be cancelling multiplexing of UCI as disclosed by Papasakellariou. The motivation for cancelling multiplexing of UCI as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Papasakellariou to obtain the invention as specified in the instant claim.
Regarding claim 16, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling multiplexing of a hybrid automatic repeat request-acknowledgement (HARQ) feedback and other uplink control information (UCI).”
However, Papasakellariou discloses the missing feature “wherein the scheduling restriction comprises cancelling multiplexing of a hybrid automatic repeat request-acknowledgement (HARQ) feedback and other uplink control information (UCI).” ([para 0107]: “Having a single UCI type and not multiplexing other UCI types in a PUCCH transmission, when corresponding PUCCH transmissions that would include the UCI types overlap in time, avoids having to increase a number of PUCCH repetitions to accommodate a larger UCI payload and therefore reduces a reception latency for the single UCI type at the expense of the UE dropping transmission of the other UCI types.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Papasakellariou, to modify the scheduling restriction as disclosed by Shao, to be cancelling multiplexing of UCI as disclosed by Papasakellariou. The motivation for cancelling multiplexing of UCI as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Papasakellariou to obtain the invention as specified in the instant claim.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Koike (US 20160277083 A1).
Regarding claim 7, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises using a sequence based or Reed-Muller encoding to encode an uplink control information (UCI) payload.”
However, Koike discloses the missing feature “wherein the scheduling restriction comprises using a sequence based or Reed-Muller encoding to encode an uplink control information (UCI) payload.” ([para 0026]: “For latency-critical applications, such as machine-to-machine (M2M) networks, shorter codes such as Hamming code, Reed-Muller (RM) code, Reed-Solomon (RS) code, or Bose-Chaudhuri-Hocquenghem (BCH) code, can be used.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Koike, to modify the scheduling restriction as disclosed by Shao, to be using RM encoding as disclosed by Koike. The motivation for using RM encoding as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Papasakellariou to obtain the invention as specified in the instant claim.
Regarding claim 17, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises using a sequence based or Reed-Muller encoding to encode an uplink control information (UCI) payload.”
However, Koike discloses the missing feature “wherein the scheduling restriction comprises using a sequence based or Reed-Muller encoding to encode an uplink control information (UCI) payload.” ([para 0026]: “For latency-critical applications, such as machine-to-machine (M2M) networks, shorter codes such as Hamming code, Reed-Muller (RM) code, Reed-Solomon (RS) code, or Bose-Chaudhuri-Hocquenghem (BCH) code, can be used.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Koike, to modify the scheduling restriction as disclosed by Shao, to be using RM encoding as disclosed by Koike. The motivation for using RM encoding as a scheduling restriction is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Papasakellariou to obtain the invention as specified in the instant claim.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Park (US 20190254088 A1).
Regarding claim 8, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of uplink control information (UCI) piggy-backing on a physical uplink shared channel (PUSCH) transmission.”
However, Park discloses the missing feature “wherein the scheduling restriction comprises cancelling a support of uplink control information (UCI) piggy-backing on a physical uplink shared channel (PUSCH) transmission.” ([para 0142]: “Generally, control information transmission (i.e., transmission in a case where UCI piggybacks on PUCCH transmission and a PUSCH) is determined to have a higher priority than that of data transmission (i.e., PUSCH transmission), but if data transmission is performed for a URLLC service or a service sensitive to a delay time, data transmission according to such a service needs to be determined to have a higher priority.” ; [para 0151]: “In step 1006, the terminal performs power control of an uplink resource domain by considering the above-described priorities, and performs uplink transmission. Alternatively, the terminal performs uplink transmission by considering the above-described priorities.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Park, to modify the scheduling restriction as disclosed by Shao, to be cancelling UCI piggybacking on PUSCH as disclosed by Park. The motivation for cancelling UCI piggybacking on PUSCH is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Park to obtain the invention as specified in the instant claim.
Regarding claim 18, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “wherein the scheduling restriction comprises cancelling a support of uplink control information (UCI) piggy-backing on a physical uplink shared channel (PUSCH) transmission.”
However, Park discloses the missing feature “wherein the scheduling restriction comprises cancelling a support of uplink control information (UCI) piggy-backing on a physical uplink shared channel (PUSCH) transmission.” ([para 0142]: “Generally, control information transmission (i.e., transmission in a case where UCI piggybacks on PUCCH transmission and a PUSCH) is determined to have a higher priority than that of data transmission (i.e., PUSCH transmission), but if data transmission is performed for a URLLC service or a service sensitive to a delay time, data transmission according to such a service needs to be determined to have a higher priority.” ; [para 0151]: “In step 1006, the terminal performs power control of an uplink resource domain by considering the above-described priorities, and performs uplink transmission. Alternatively, the terminal performs uplink transmission by considering the above-described priorities.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Park, to modify the scheduling restriction as disclosed by Shao, to be cancelling UCI piggybacking on PUSCH as disclosed by Park. The motivation for cancelling UCI piggybacking on PUSCH is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Park to obtain the invention as specified in the instant claim.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 20200178263 A1) in view of Yang (US 20190207734 A1).
Regarding claim 9, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “receiving, by the processor, an advance knowledge of a physical uplink control channel (PUCCH) format; and determining, by the processor, the PUCCH format according to the advance knowledge without decoding downlink control information (DCI).”
However, Yang discloses the missing feature “receiving, by the processor, an advance knowledge of a physical uplink control channel (PUCCH) format; and determining, by the processor, the PUCCH format according to the advance knowledge without decoding downlink control information (DCI).” ([para 0260]: “Whether to perform A/N feedback by A/N bit configuration of TB unit or A/N bit configuration of CBG unit can be indicated to a UE through semi-static signaling (e.g., RRC signaling) or dynamic signaling (e.g., (initial) DL data scheduling DCI). In case of A/N bit configuration of CBG unit, A/N payload size (and PUCCH format for the corresponding A/N transmission) can be set through semi -static signaling (e.g., RRC signaling).” ; [para 0262]: “As another method, a value of N and/or a corresponding PUCCH format can be indicated to a UE through semi -static signaling (e.g., RRC signaling) or dynamic signaling (e.g., (DL data scheduling) DCI).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Yang, to determine a PUCCH format as disclosed by Shao, in advance without decoding DCI as disclosed by Yang. The motivation for determining the PUCCH format in advance without decoding DCI is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Yang to obtain the invention as specified in the instant claim.
Regarding claim 19, Shao disclose all the features of the parent claim. 
Shao does not explicitly disclose “receiving, via the transceiver, an advance knowledge of a physical uplink control channel (PUCCH) format; and determining the PUCCH format according to the advance knowledge without decoding downlink control information (DCI).”
However, Yang discloses the missing feature “receiving, via the transceiver, an advance knowledge of a physical uplink control channel (PUCCH) format; and determining the PUCCH format according to the advance knowledge without decoding downlink control information (DCI).” ([para 0260]: “Whether to perform A/N feedback by A/N bit configuration of TB unit or A/N bit configuration of CBG unit can be indicated to a UE through semi-static signaling (e.g., RRC signaling) or dynamic signaling (e.g., (initial) DL data scheduling DCI). In case of A/N bit configuration of CBG unit, A/N payload size (and PUCCH format for the corresponding A/N transmission) can be set through semi -static signaling (e.g., RRC signaling).” ; [para 0262]: “As another method, a value of N and/or a corresponding PUCCH format can be indicated to a UE through semi -static signaling (e.g., RRC signaling) or dynamic signaling (e.g., (DL data scheduling) DCI).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shao and Yang, to determine a PUCCH format as disclosed by Shao, in advance without decoding DCI as disclosed by Yang. The motivation for determining the PUCCH format in advance without decoding DCI is that it can reduce the transmission latency, thus in cases where latency is critical, such as when the latency requirement is below a threshold, doing so improves service quality. Therefore, it would have been obvious to combine Shao with Yang to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412